In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-10-00130-CR



          BILLY DEE RILEY, JR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 09F0483-102




       Before Morriss, C.J., Carter and Moseley, JJ
                                        O R D E R

        As part of the appellate record in this matter, an original exhibit was transferred to this

Court for our use when the appeal was before us—a VHS tape labeled State’s Exhibit No. 72. It

appears to this Court that the proper repository for this exhibit should be the District Clerk’s

office of Bowie County. Accordingly, we order the Clerk of this Court to transfer the original

exhibit in this appeal into the keeping of the District Clerk of Bowie County by hand delivering

the exhibit to the district clerk or her representative.

        We further order the District Clerk of Bowie County, on receipt of said exhibit, to sign

and return to this Court the enclosed receipt for said exhibit.

        IT IS SO ORDERED.

                                                BY THE COURT

Date: March 13, 2013




                                                   2
                             RECEIPT FOR ORIGINAL EXHIBIT

       I, Billy Fox, District Clerk of Bowie County, hereby acknowledge receipt of the

following original exhibit from the Court of Appeals, Sixth Judicial District, Texarkana, Texas,

in the case of Billy Dee Riley, Jr. v. The State of Texas, appellate cause number 06-10-00130-CR;

trial court cause number 09F0483-102: a VHS tape labeled State’s Exhibit No. 72.




                                                    ___________________________________
                                                    Billy Fox
                                                    District Clerk, Bowie County


Date: __________________




                                               3